Citation Nr: 0200575	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  98-16 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to May 1996, 
including service in the Southwest Theater of Operations.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  The Board remanded this issue to 
the RO in July 2000 for additional development.  The RO 
complied with the instructions on remand and returned the 
case to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The record contains no allegation or verification of in-
service stressors.

3.  The record contains no diagnosis of PTSD based upon 
verified stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.304(f) (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  See VCAA 2000, Pub. L. No. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West 2001).  

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, the VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. §3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

After reviewing the claims file, the Board finds that there 
has been compliance with the notice and assistance provisions 
of the new legislation.  The veteran has been adequately 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to PTSD.  As described 
below, the RO informed the veteran in letters dated July 2000 
and March 2001 of the evidence necessary to substantiate a 
claim for PTSD and of the passage of the VCAA.  Therefore, 
the Board concludes that the discussions in the rating 
decision, statement of the case, and related letters have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.

In addition, the RO acquired service medical and personnel 
records, and VA outpatient records.  The veteran was provided 
with a VA examination and afforded an opportunity to appear 
at a personal hearing.  The Board remanded the case for 
further development; however, as explained further below, the 
veteran failed to provide any information regarding claimed 
stressors.  Therefore, the Board finds that there has been 
compliance with VA's obligation to assist the veteran and 
that the record as it stands is complete and adequate for 
appellate review, and that no further action is necessary to 
meet the requirements of the Veterans Claims Assistance Act 
of 2000.

Service connection for PTSD generally requires (1) medical 
evidence establishing a diagnosis of the condition, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  If the evidence establishes 
that the veteran engaged in combat with the enemy, and the 
claimed stressor is related to that combat, the veteran's lay 
statements alone may establish occurrence of the claimed in-
service stressor, in the absence of clear and convincing 
evidence to the contrary and provided that the claimed 
stressor is consistent with the circumstances, conditions or 
hardships of the veteran's service.  38 C.F.R. § 3.304(f) 
(2001).

Where, however, VA determines that the veteran did not engage 
in combat, or was not a prisoner of war (POW), or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d),(f) 
(2001); Gaines v. West, 11 Vet. App. 353, 357-358 (1998).

Any current PTSD diagnosis should comply with the Fourth 
Edition of the Diagnostic and Statistical Manual of Mental 
Disorders, 1994 (DSM-IV), see 38 C.F.R. § 4.130 (2001), which 
reflects a subjective stressor standard.  See Cohen v. Brown, 
10 Vet. App. 128, 140 (1997).  The sufficiency of a stressor 
is, accordingly, now a clinical determination for the 
examining mental health professional.

In relation to the present appeal, the available service 
medical records contain no psychiatric complaints, findings, 
or diagnoses.  Service personnel records show that the 
veteran received the Good Conduct Medal and Army Achievement 
Medal, and that he was awarded the Army Commendation Medal 
for applying first aid to a fellow serviceman injured in a 
barracks fight.  The veteran does not contend, and the 
records do not indicate, that he was involved in combat with 
the enemy.

At a March 1998 VA examination, the veteran reported that he 
repaired equipment while serving in the Persian Gulf.  He 
felt nervous and uncertain while he was stationed in Saudi 
Arabia.  The veteran complained that he could not maintain 
employment due to his short temper.  He attributed his 
anxiety and anger to his wife's unfaithfulness during the 
Persian Gulf War, and to a knee injury that he incurred in 
service.  He believed that the knee injury impaired his 
performance in the Army and limited his promotion and career 
potential.  He felt like a failure in all areas of his life 
and could not control his anger.  The examiner observed that 
the veteran had a mildly depressed mood, an agitated and 
irritable affect, and was quite anxious.  Otherwise, the 
mental status examination was within normal limits.  The 
veteran was diagnosed with major depression.

VA clinical records include an April 1997 psychiatric note 
that diagnosed the veteran with generalized anxiety disorder 
and obsessive compulsive personality disorder.  At that time, 
the veteran complained of insomnia and anger.  He reported 
that he had problems since adolescence, but that they had 
worsened since serving in the Persian Gulf.  VA psychological 
notes from July 1997 through April 1999 reflect that the 
veteran continued to have problems with anger management and 
anxiety.  The treating psychologist commented that the 
veteran's problems may be the result of childhood experiences 
and of the limitations caused by his knee injury.

In February 1998, the veteran underwent Traumatic Symptom 
Inventory testing.  The psychologist stated that the results 
of the test were reasonably valid and that the veteran had 
acceptable scores on the three validity scales.  The 
veteran's profile scores lent support to the diagnosis of 
PTSD.  Previous tests, including the MCMI-III, indicated an 
elevation on PTSD and other scales that were reportedly 
consistent with such a diagnosis.  In August 1998, the 
veteran was discharged from individual psychotherapy, and in 
January 1999, he was working full-time and used Paxil to 
control his anger.  

In its July 2000 remand, the Board noted the psychologist's 
interpretation of test findings as supportive of a diagnosis 
of PTSD, but observed that the veteran had not reported the 
occurrence of any stressors.  By letter dated July 2000, the 
RO informed the veteran of the information necessary to 
verify his claim for PTSD, including specific facts regarding 
any claimed stressors.  By letter dated March 2001, the RO 
informed the veteran of the implications of the VCAA and of 
the evidence needed to substantiate his claim of entitlement 
to service connection for PTSD.  The veteran did not respond 
to these notices.

Based upon the above findings, the Board must conclude that a 
preponderance of the evidence is against service connection 
for PTSD because the record is completely devoid of any 
evidence of an alleged stressor.  Neither the veteran nor any 
medical professional has attributed the veteran's psychiatric 
symptoms to a stressor incurred during active service.  On 
the contrary, the veteran has reported problems related to 
childhood, employment, marital difficulties, and a knee 
injury as the reasons for his anger and anxiety.  The veteran 
did not respond to the RO's inquiries regarding stressors, 
and he did not relate any in-service stressors to the VA 
examiner or to his VA treating psychologist in the evidence 
of record.  The Court has held that the duty to assist is by 
no means a one-way street, and a veteran's obligation to 
provide certain facts is not an impossible or onerous task.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In addition, a diagnosis of PTSD must be based on the 
verified history of in-service stressors.  See Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).  Although psychological 
testing suggested a diagnosis of PTSD, the record contains no 
diagnosis of PTSD in accordance with the DSM-IV based upon a 
verified stressor.  In short, the Board finds that service 
connection must be denied because the record is devoid of any 
evidence that an in-service stressor actually occurred, and 
therefore, does not contain a competent diagnosis of PTSD.  
Accordingly, the benefit sought on appeal is denied.


ORDER

Service connection for PTSD is denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

